Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 1 and 5-17 are pending and the subject of this NON-FINAL Office Action.  

Priority
	The claims receive a priority date of 05/18/2011 because the priority document filed on that day (13/300,235) is the first priority document to provide written description support of multiplex sequencing library preparation using 2-round barcoding.  

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-14 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over CHUU (US 2015/0218631), in view of LO (US 2009/0029377), MAY (US 2014/0227691) and MAY2 (WO 2010/115154).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to multiplex barcode cfDNA for aneuploidy analysis as suggested by CHUU with a reasonable expectation of success.  
As to claim 1, CHUU teaches determining aneuploidy (Abstract, paras. 0088-91) by isolating DNA from the maternal blood sample, wherein the DNA comprises fetal and maternal cell-free DNA (Abstract); performing multiplex PCR on the cell-free DNA to amplify single nucleotide polymorphism (SNP) target loci in one reaction mixture, wherein the multiplex PCR is performed with primers designed to reduce primer dimer formation, and further performing universal PCR to amplify products of the multiplex PCR to obtain a preparation of amplified DNA, wherein a sample barcode and a sequencing-compatible adaptor are incorporated into the amplified DNA during the multiplex PCR or the universal PCR (Fig. 26, Example 4); characterizing the preparation of amplified DNA by performing next-generation sequencing on the amplified DNA of step b (Fig. 26, Example 4).  CHUU teaches multiplexing throughout, and includes a working embodiment using a 7-plex amplification (para. 0100 and Tables 1-3).
As to claims 5-6 and 10-11, CHUU teaches determining a ploidy state of a target chromosome of the fetus using the measured amounts of at least two of the target loci, wherein one or more of the target SNP loci map to chromosomes X, Y, 13, 18, and/or 21 and the method further comprises determining a ploidy state for chromosomes X, Y, 13, 18, and/or 21 using the measured amounts of the target loci (para. 0008, 0087-91).
As to claims 7-8 and 13-14, CHUU teaches using a reference genome and counting reads (paras. 0040-41, 0110-11).
CHUU does not expressly spell out 100-plex or more multiplexing using barcoded templates or obtaining amounts of the target loci based on SNP allele ratios, without prior knowledge of parental genotypes, and determining the fraction of fetal cell-free DNA in the maternal blood sample using the amounts of the target loci.  
	However, CHUU suggests as much, and a skilled artisan would have been familiar with techniques to accomplish this.  For example, CHUU states throughout that thousands of target loci can be amplified using hundreds of primers (paras. 0004, 0009, 0017, 0062, 0065, 0067, 0070).  In fact, the multiplex sequencing library preparation of CHUU Figure 26 was regularly used for multiplexing thousands of targets at a time.  To this end, MAY2 demonstrates the same multi-round multiplex sequencing library preparation technique of CHUU Figure 26 (paras. 0114-0120), then states “In various embodiments, at least 10, at least 20, at least 50, at least 100, at least 200, at least 500, at least 1000, at least 2000, at least 5000 or at least 10000 different target-specific primer pairs bearing the same first nucleotide tag and second nucleotide tag would be combined with the up to 2 or up to 4 outer barcode primers to generate multiple amplification products” (para. 0120).  MAY2 even suggests this can be used for fetal DNA, just like in CHUU (para. 0132).  Even more, MAY (same assignee and common inventors as MAY2) discusses this same sequencing library preparation technique of MAY2 specifically for fetal DNA (Abstract, paras. 0090-0114 (using same “inner” and “outer” primers of MAY2).  Finally, MAY2 demonstrates that avoiding primer-dimers in multiplex amplification was routine (Table 1).  Thus, a skilled artisan would have been motivated, with a reasonable expectation of success, to multiplex 100 or more cfDNA targets for sequencing library preparation utilizing familiar library preparation techniques such as in CHUU, MAY and MAY2.
	As to obtaining amounts of the target loci based on SNP allele ratios, without prior knowledge of parental genotypes, and determining the fraction of fetal cell-free DNA in the maternal blood sample using the amounts of the target loci, this, too, was routine.  In fact, CHUU specifically states “Methods for determining fetal aneuploidy using random sequencing techniques are described, for example, in U.S. Patent Application Publication Nos. 20090029377 [LO] . . . which are herein incorporated by reference in their entireties.” (para. 0090; see also paras. 0089-91).  LO teaches obtaining amounts of the target loci based on SNP allele ratios, without prior knowledge of parental genotypes, and determining the fraction of fetal cell-free DNA in the maternal blood sample using the amounts of the target loci (using fetal fractional amounts based only on SNP allele ratios/frequencies/proportion/imbalance; paras. 0008-09, 0069, 0088, 0094, Fig. 2).  In other words, CHUU expressly points to LO as a known, routine method to determine fetal aneuploidy.
	In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar methods of detecting aneuploidy using multiplex sequencing library preparation to the library preparation of CHUU as suggested by CHUU with a reasonable expectation of success. 

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over CHUU (US 2015/0218631), in view of LO (US 2009/0029377), MAY (US 2014/0227691) and MAY2 (WO 2010/115154), in further view of SPARKS (US 20130288252).
The prior art teaches the elements of claims 1, 5 and 13-14 as explained.  The prior art cited does not explicitly teach z-scores.
However this was familiar in the sequencing art to normalize and determine aneuploidy state (paras. 0289-92).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar aneuploidy sequencing data manipulation such as z-score to the aneuploidy data of the cited prior art with a reasonable expectation of success.

Prior Art
The following prior art is also pertinent to aneuploidy detection using multiplexed sequencing: US 20130310260; US 20140242588; US 20150167069; US 20150087535; US 20130157870; US 20130237431.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637